WOODLEY, Judge.
Appellant was charged by complaint and information with the unlawful possession of intoxicating liquor for the purpose of sale in a dry area. Upon a plea of not guilty, the jury found him guilty and assessed his punishment at a fine of $100.00 and confinement in jail for 20 days.
No statement of facts, hills of exception, or exceptions to the court’s charge are found in the record. All other proceedings appear to be regular. Therefore nothing is presented for review.
The judgment of the trial court is affirmed.
Opinion approved by the Court.